NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 17-2399
                                      ____________

                                    CRAIG FRAZIER,

                                                       Appellant

                                             v.

                                EXIDE TECHNOLOGIES
                                    ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                (D.C. No. 5-11-cv-01863)
                     District Judge: Honorable Mitchell S. Goldberg
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 20, 2018

           Before: SMITH, Chief Judge, HARDIMAN, and ROTH, Circuit Judges

                                   (Filed: June 6, 2018)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge

       Craig Frazier appeals an order of the United States District Court for the Eastern

District of Pennsylvania dismissing his complaint. We will affirm.

                                             I

       In 2011 Frazier sued his employer, Exide Technologies, for race discrimination.

Two years later, Frazier’s case was stayed when Exide filed a Chapter 11 petition in the

United States Bankruptcy Court for the District of Delaware. Although Frazier received

notice of the bankruptcy proceedings, he never filed a timely proof of claim with the

Bankruptcy Court. The District Court lifted the stay in early 2016 and later that year

granted (in part) Exide’s motion for summary judgment. Unbeknownst to the District

Court, Exide’s bankruptcy proceedings had concluded nearly two years earlier when the

Bankruptcy Court confirmed a Plan of Reorganization. That Plan discharged all claims

against Exide and permanently enjoined their prosecution, including Frazier’s claim.

       Notwithstanding Exide’s Reorganization Plan—and even after Exide informed the

District Court that it had no coverage for Frazier’s claim—Frazier moved for “an order

permitting him to proceed with [his] case and also an order to compel Exide to produce

discovery relevant to the existence and availability of insurance coverage for his claims.”

App. 4. The District Court denied Frazier’s motion, vacated its previous summary

judgment ruling, and dismissed the complaint. Frazier timely appealed.1




       The District Court had jurisdiction over Frazier’s claims under 28 U.S.C. §§ 1331
       1

and 1367. We have jurisdiction under 28 U.S.C. § 1291.
                                             2
                                             II

       Frazier claims the District Court erred when it prevented him from seeking

recovery from an Employment Practices Liability insurance policy issued to Exide by

CHUBB. The undisputed facts of the case demonstrate otherwise. CHUBB had no duty

to cover Exide under the policy because it was a “claims made” policy and Exide did not

notify CHUBB of Frazier’s claim. See D. Ct. Op., ECF No. 52 at 3–4. Since there was no

coverage, it’s immaterial whether federal bankruptcy law would have permitted Frazier to

proceed against CHUBB notwithstanding the discharge of his claim against Exide.2 And

even assuming, as Frazier argues, that Exide was obliged to disclose the existence of the

CHUBB Policy under Rule 26(a)(1)(A)(iv) of the Federal Rules of Civil Procedure, its

failure to do so could not expand CHUBB’s contractual obligations under the policy,

which did not extend to Frazier’s claim. Accordingly, we must affirm the judgment of the

District Court.




       2
         We note as well that the CHUBB Policy left Exide with a self-insured retention of
$1.5 million. So even if it gave CHUBB timely notice of Frazier’s claim, Exide would have
been responsible in the first instance for any liability up to that threshold—one which Exide
might reasonably have concluded that Frazier’s claim was unlikely to reach. To the extent
Frazier’s damages would have fallen below that retention and therefore be recoverable only
against Exide under the terms of the Policy, Exide’s discharge would have barred Frazier
from recovering them regardless of what notice CHUBB received.
                                             3